Order entered April 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00370-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-12707-U

                                            ORDER
       Appellant has filed a motion to review the trial court’s order sustaining the contest to his

affidavit of indigence. We ORDER Elizabeth Griffin, Official Court Reporter of the 302nd

Judicial District Court, to file, by 5:00 P.M. ON APRIL 22, 2016, a reporter’s record of the

hearing on the contest. See TEX. R. APP. P. 20.1(j)(1), (3). We ORDER Felicia Pitre, Dallas

County District Clerk, to file, BY 5:00 P.M. ON APRIL 22, 2016, a clerk’s record containing

the affidavit of indigence, all contests, any response to the contest(s), any other documents filed

in support or opposition to the affidavit, any order extending the time to conduct a hearing on the

contest, and the trial court’s order sustaining the contest. See id. No extensions will be granted.

       We DIRECT the Clerk of this Court to send copies of this order to the Honorable Tena

Callahan, Presiding Judge, 302nd Judicial District Court, Ms. Ogden, Ms. Pitre, and all parties.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE